Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement

1.	The references disclosed within the information disclosure statement (IDS) submitted on May 5, 2021, has been considered and initialed by the Examiner. 

Claim Rejections – 35 USC 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claims 38-50 and 52-55 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claims 38-47, 49-50 and 55, the phrase, “according to claim 1” is indefinite.  The claims are dependent on cancelled claim 1.
	In claim 48, the phrase, “according to claim 12” is indefinite.  The claims are dependent on cancelled claim 12.
In claims 52 and 54 the phrase, “according to claim 16” is indefinite.  The claims are dependent on cancelled claim 16.
In claim 53 the phrase, “according to claim 17” is indefinite.  The claims are dependent on cancelled claim 17.


Claim Rejections – 35 USC § 103(a)

4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 37-39, 41-44 and 51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grace (EP 1193283). 
	Grace discloses a multilayer structure intended to be used as a pre-applied water-proofing membrane (figure 1; paragraph [0020]). The multilayer structure com-
prises a polyethylene carrier layer with a thickness between 2 mils (0.05 mm)
and 60 mils (1.5 mm) which is preferably a cross-laminated HDPE layer (para-
graph [0031]). On top of it a pressure-sensitive waterproofing adhesive layer
with a thickness between 2 mils (0.05 mm) and 75 mils (1.9 mm) is laminated
which is preferably a butyl rubber layer (paragraph [0029)). The rubber layer
can comprise calcium carbonate and further process aids like plasticizers and
rheological additives (paragraph [0030]). The adhesive layer is sealéd with a
layer of pozzolanic material that can be metakaolin (paragraph (0022]). The par
ticles are bonded by using a water-soluble polymer such as polyvinyl alcohol
(paragraph [0034]) serving as a release liner. The pozzolanic matérial is not 
only present on the surface of the butyl rubber layer but also partially embedded
and even encapsulated in it (figuré 1; paragraph [0026]). The overall multilayer
structure can also include a removable release sheet (claim 21) and Is intended
to be cast against fresh cementitious compositions (paragraph [0020]) which are
usually found at construction sites. Based on the structural and compositional
features of the multilayer structure it is obvious that it has not only water barrier
properties but also gas barrier properties, as in claim 37-39, 41, 43-46, 51.
	Concerning claim 42, Grace does not disclose the thickness of the carrier layer; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781